Little v Campione (2019 NY Slip Op 06362)





Little v Campione


2019 NY Slip Op 06362


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., LINDLEY, TROUTMAN, AND WINSLOW, JJ.


1184/18 CA 18-00960

[*1]WENDY S. LITTLE, PLAINTIFF-RESPONDENT,
vPETER A. CAMPIONE, M.D., AND BUFFALO MEDICAL GROUP, P.C., DEFENDANTS-APPELLANTS. 


CONNORS LLP, BUFFALO (JOHN T. LOSS OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (LYNN M. BOCHENEK OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered March 13, 2018. The order, insofar as appealed from, denied in part the motion of defendants for summary judgment. 
Now, upon stipulation of discontinuance signed by the attorneys for the parties on February 19 and 20, 2019, and filed in the Erie County Clerk's Office on March 19, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court